Case: 13-3037     Document: 36    Page: 1   Filed: 05/01/2013




                CORRECTED ORDER: MAY 1, 2013

           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                    SHERYL TAYLOR,
                       Petitioner,

                             v.
      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent.
                 __________________________

                         2013-3037
                 __________________________

    Petition for review of the Merit Systems Protection
 Board in No. AT1221120255-W-1.
               __________________________

                       ON MOTION
                 __________________________

                        PER CURIAM.
                         ORDER

     Sheryl Taylor moves for various relief, including a re-
 view of case law regarding appointment of counsel and
 answers to legal questions regarding the scope of Ms.
 Taylor’s appeal. Ms. Taylor also moves for sanctions to
Case: 13-3037         Document: 36   Page: 2   Filed: 05/01/2013




 SHERYL TAYLOR V. MSPB                                       2

 order the MSPB to release federal funds and appoint or
 assign counsel to her.

     Briefing is already complete in this appeal. Ms. Tay-
 lor has had the opportunity to raise any appealable issues
 in those briefs, and the merits panel will address them in
 turn.

     We have also at least twice previously ruled on Ms.
 Taylor’s motion asking for appointment of counsel, in-
 forming her that this court does not have a procedure for
 appointing or assigning counsel to pro se litigants. That
 holds equally true now in the context of Ms. Taylor’s
 request for sanctions.

       Accordingly,

       IT IS ORDERED THAT:

    (1) The motion regarding the scope of Ms. Taylor’s
 appeal is deferred for consideration by the merits panel.
 Copies shall be transmitted to the merits panel.

     (2) The April 22, 2013 motion requesting sanctions to
 release federal funds and appoint counsel is denied.



                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s24